MICHAEL J. KAPLAN, Bankruptcy Judge.
Pursuant to this Court’s decision of this date in the case of In re Maurer, 268 B.R. 339 (Bankr.W.D.N.Y.2001), and by authority of the remand of this matter from the U.S. District Court of this District for consideration of arguments raised in Maurer, but never raised at the trial level in this case, this Court vacates its earlier Order of October 25, 2000 (In re Johnson, 254 B.R. 786, (Bankr.W.D.N.Y.2000)) and finds that N.Y.S. Employees Deferred Compensation funds are exempt.
SO ORDERED.